DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on September 21, 2021 and is acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a stripper housing” and “a sensor housing” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an adjustment mechanism to automatically adjust” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim limitation “an adjustment mechanism to adjust” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an adjustment mechanism” coupled with functional language “to adjust” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 11 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “an adjustment mechanism to adjust” meaning “ball screw and guide mechanism” discloses in page 10 lines 3-5. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites in line 2, the limitation "a ram” is indefinite, it is unclear if the ram is the same recited in claim 1 or a new limitation. 
Claim 9 recites in line 3, the limitation "a punch” is indefinite, it is unclear if the punch is the same recited in claim 1 or a new limitation.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai GB Publication (2,141,063) hereinafter Arai.
Regarding claim 1,
Arai discloses a stripper assembly (see fig.1) for a can bodymaker and being configured to remove a can body (7) from a punch (4) mounted on a ram (1) of the can bodymaker, the stripper assembly comprising: 
a stripper housing (26, 28 and 30 see fig.3A and 1A) defining an internal bore (space occupied by element 4 in fig1A) through which the punch (4 see arrow) passes; and 

    PNG
    media_image1.png
    557
    856
    media_image1.png
    Greyscale

a radial offset monitor (see fig.16) comprising one or more eddy current sensors (76, see page 6 lines 56-59), the one or more eddy current sensors (76) being located within the stripper housing (26, 28 and 30, fig.1A shown the position of element 21 in the housing, therefore based on page 6 lines 64-65, the sensor are in the housing 
wherein the radial offset monitor (fig.16) is configured to detect misalignment of at least one of the ram, the punch, and the can body held on the punch (see page 7, lines 1-3), within said bore (see element 21/75 in fig.1A).
Examiner notes, based on fig.3B element 1 equates element 4 in term of axis, movement of direction and function/operation.
Regarding claim 2,
Arai discloses wherein the radial offset monitor (see fig.16) is integrated into the stripper housing (26, 28 and 30, see element 21/75 in fig.1A).
Regarding claim 3,
Arai discloses a sensor housing (75) co-located with the stripper housing, wherein the sensor housing (75) defines an internal bore (space occupied by element 4 in fig16) and the one or more eddy current sensors (76) are located within the sensor housing (75).
Regarding claim 4,
Arai discloses a stripper (6) provided with stripping fingers (see page 2, line 45-48).
Regarding claim 5,
Arai discloses at least two eddy current sensors (76) angularly spaced apart from one another about an axis along which the punch travels (see page 6, line 56- Page 7, line 3).
Regarding claim 6,
Arai discloses wherein the radial offset monitor (fig.16) comprises four eddy current sensors equiangularly spaced apart from one another about said axis (See fig. 16 ).
Regarding claim 8,

Regarding claim 9,
Arai discloses a can bodymaker (see fig.6) comprising: a ram (1); a punch (4) mounted on the ram (1); a toolpack (5); and the stripper assembly (fig.1A) according to claim 1.
Regarding claim 10,
Arai discloses a controller (80) having an input (Wires see fig.16) for receiving sensor data from the radial offset monitor (see fig.16); and a processor (78) configured to compute one or more of ram position (Page 7 line 1-3 recited the punch element 4 however the punch is directly connected to the ram element 1 therefore elements 1 and 4 have the same position), ram trajectory, punch position, punch trajectory, can body presence, and can body sidewall thickness (see fig.1A position of elements 4 and 7 and fig.16 position of element 4 additionally see page 6, lines 56-63).
Regarding claim 11,
Arai discloses an adjustment mechanism (see fig.12-14) to automatically adjust one or more components (element 1) of the bodymaker (see page 5 lines 20-38 and lines 45-47) in response to detection by the radial offset monitor of a misalignment of the ram and/or punch and/or can body in order to achieve realignment (see Page 6, lines 56-65 and page 7, lines 1-9 and additionally see Fig. 16.
Regarding claim 12,
Arai discloses wherein the one or more components is or include the ram, the punch, a domer, and the adjustment is a radial adjustment (see page 5 lines 45-47 see element 1 and additionally see element 1 of fig.1A and 14).
Regarding claim 13,

a stripper (6); 
a body (26, 28 and 30 see fig.3A and 1A) defining an internal bore (space occupied by element 4 in fig1A and 16), 
one or more eddy current sensors (76, see page 6 lines 56-59) positioned within the body (26, 28 and 30, fig.1A shown the position of element 21 in the housing, therefore based on page 6 lines 64-65, the sensor are in the housing hereinafter the position of element 21 is also considered to be the position of element 75), spaced around the bore and configured to detect the misalignment of an object moving axially through the bore, relative to an axis of the object (fig.9 whole), 
wherein said object comprises at least one of a ram (1), a punch (4), and a can body (7) held on the punch, of the can bodymaker (see fig.1A).
Regarding claim 14,
Arai discloses a method of detecting axial misalignment of at least one of a ram and a punch (Page 7, lines 1-3) of a can bodymaker (see fig.6 whole), and of a can body (7) held on the punch (4, the misalignment of the punch or ram is the same to the can body, see element 4,7 of fig.1A and additionally follow element 4 in Page 6, lines 56-65 and page 7 lines 1-9), the method comprising:
providing a stripper housing (26, 28 and 30 see fig.3A and 1A) defining an internal bore (space occupied by element 4 in fig1A and 16) through which the punch (4) passes;
obtaining electrical output signals from one or more eddy current sensors (76 see fig.16) within the stripper housing (26, 28 and 30, fig.1A shown the position of element 21 in the 
processing the signals to detect any axial misalignment (see Page 6, lines 56-65 and page 7, lines 1-9 and additionally see Fig. 16).
Regarding claim 15,
Arai discloses processing the sensor data (processor element 78) to compute one or more of ram position (follow element 4 in Page 6, lines 56-65 and page 7 lines 1-9), ram trajectory, punch position, punch trajectory, can body presence, can body sidewall thickness (the position of the punch or ram is the same to the can body, see element 4,7 of fig.1A and additionally follow element 4 in Page 6, lines 56-65 and page 7 lines 1-9). 
Regarding claim 16,
Arai discloses using an adjustment mechanism (see fig.12-14) to automatically adjust one or more components (element 1) of the bodymaker in order to correct the misalignment (see page 5 lines 20-38 and lines 45-47 and Page 6, lines 56-65 and page 7, lines 1-9).
Regarding claim 17,
Arai discloses the method being carried out while the bodymaker (see fig.6) is producing can bodies (see Page 1, Lines 5-7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arai GB Publication (2,141,063) hereinafter Arai.
Regarding claim 7,
The prior art Arai discloses all limitations in claim 1.
Arai discloses wherein each of the one or more eddy current sensors (76) is disposed in a direction orthogonal to an axis along which the punch travels (see fig 16 and 1A) and is silent about the sensors to be adjustable and since no criticality is recited for the adjustment of the sensors and well known in the mechanical art for sensors to be In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 08/14/2019 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment. New  35 U.S.C. 112 rejections are given.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
The applicant's argument on pages 1-3, Applicant stated that reference Arai fails to disclose a stripper housing configured to remove a can body from a punch that includes “one or more eddy current sensors located within”
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
References Arai is drawn to an apparatus structured to deform metal can body. The apparatus includes structures such as housing, radial offset monitor with sensors. As stated by Applicant the claim does not discloses “a stripper housing configured to remove a can body from a punch that includes” but “a stripper assembly”, accordingly 
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

August 13, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753